Citation Nr: 0811979	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a back condition.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's request to reopen a previously denied 
claim of entitlement to service connection for a back 
condition, on the basis that he failed submit new and 
material evidence.  The veteran perfected a timely appeal of 
this determination to the Board.

In May 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

This matter was before the Board in May 2006 and was then 
remanded.

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

New medical evidence relates to an unestablished fact 
necessary to substantiate the veteran's claim of entitlement 
to service connection for a back condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a back condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, and has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  The Board has 
considered this legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA at 
this point is required.

The veteran argues that he has submitted new and material 
evidence to reopen a previously denied claim of service 
connection for a back condition.  The most recent final 
denial of the veteran's claim was an October 1999 Statement 
of the Case of the RO.  The bases of the previous denials of 
the veteran's service connection claim have been that, while 
the record reflects a current back condition and in-service 
treatment for the back, the evidence does not show that a 
current back condition was incurred or aggravated in service.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, the veteran submitted evidence in the 
form of a letter from his treating VA psychiatrist, Dr. N., 
dated in January 2007.  The letter indicates that, after 
reviewing the veteran's records, it was Dr. N.'s opinion that 
the onset of the veteran's chronic low back pain dated back 
to a March 1978 in-service fall from steps in barracks.  This 
new medical evidence relates to the nexus between an in-
service injury and a current back condition, which is an 
unestablished fact necessary to substantiate the veteran's 
service connection claim.  Thus, the Board finds that the 
veteran has submitted new and material evidence to reopen a 
previously denied service connection claim for a back 
condition.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back condition is reopened; to this extent only, the 
veteran's appeal is granted.


REMAND

For the following reasons, the claim of entitlement to 
service connection for a back condition must be remanded.

Service medical records indicate numerous instances of 
treatment for chronic low back pain.  A November 1978 service 
medical board opinion indicates that the veteran had chronic 
recurrent low backache, secondary to an injury sustained 
prior to enlistment, and that the veteran was unfit for 
further military service by reason of a physical disability 
that was neither incurred in, nor aggravated by, a period of 
active military service.  The opinion notes, in its history 
of the veteran's back condition, that the veteran had 
sustained an injury to his low back while employed at a 
hospital in February 1976, prior to service, when helping to 
lift a patient, when he noticed increasing pain in his back 
and the next day was unable to work.  A February 1976 
hospital record indicates that the veteran complained of 
sharp pain in the chest and similar pain radiating to the 
right scapula.  The thoracic spine, at 1 and 2, was noted to 
be tender, and the veteran was diagnosed as having 
superficial thoracic pain, probably muscular.

The veteran has argued that, although he injured his upper 
back in February 1976, which was prior to his period of 
service, he did not incur a low back injury until his period 
of service, and currently has a low back condition.  He 
argues that, therefore, the back condition for which he was 
filing a service connection claim was incorrectly deemed to 
be an injury that pre-existed his period of service.  
Alternatively, the veteran has argued that, if did have back 
condition that preceded his period of service, such condition 
was aggravated by service.

There is no competent VA medical opinion of record regarding 
the etiology of any chronic low back pain, or any other back 
condition, including whether any such condition was incurred 
or aggravated in service, and which has involved an 
examination of the veteran and a review of the claims folder.  
In this regard, the January 2007 letter from Dr. N. expresses 
the opinion that the onset of the veteran's chronic low back 
pain dated back to a March 1978 in-service fall from steps in 
barracks.  While this letter is medical evidence indicating a 
link between the veteran's back condition and his service, 
the asserted opinion is not supported by an adequate medical 
explanation of how any current back condition is related to 
service, or whether the veteran's February 1976 injury is 
related to his current back condition.  Also, Dr. N. is a 
psychiatrist, and the instant medical issue is orthopedic in 
nature.  Furthermore, while Dr. N. cited medical records in 
support of the opinion given, there is no indication that Dr. 
N. had the benefit of a review of the entire claims folder.  
Therefore, a VA examination is necessary to determine the 
nature and etiology of any back condition.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).



Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current back disorder.  The claims 
folder and a copy of this Remand must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) the nature of any current back 
disorder, and (2) whether it is at 
least as likely as not (whether there 
is a 50 percent chance or more) that 
any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


